DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 23-42 and 51-70 (group II); 28-37 and 56-65 (Group III); and 38-42 and 66-70 (Group IV) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2021.
Claims 23-42 and 51-70 (group II); 28-37 and 56-65 (Group III); and 38-42 and 66-70 (Group IV) have not been elected (claims 1-22 and 43-50 have been elected with Travers).

Status of Claims
3.    This Office Action is in response to the application filed on 09/30/2019. Claims 1-22 and 43-50 are presently pending and are presented for examination.
Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
5.	Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive:
	Applicant has elected claims 1-22 and 43-50 with traverse. Applicant  argued that  in the present application, that there would not be a serious burden on the Examiner if the inventions of groups I, II, III, and IV were considered together. Further, at least paragraph 210 of the present application supports devices and methods that use a combination of features from the claims of groups I-IV. Thus, Applicant submits that a 
restriction requirement that does not allow to elect at least a combination of groups I-IV is not proper. Accordingly, Applicant requests examination of claims 1-70.
	Examiner respectfully disagrees. Although, there are some common limitations between the four above groups, navelless, there significant difference between the groups that cause serious burden on the examiner. In addition, there are multiple inventions in one patent application. In addition, there are 70 claims with so many varied limitations, that forces examiner to change his search strategies when dependent claims branch off to different subject matter. In addition, some of the limitations are taken from one group of claims into another group of claims. Examiner has underlined some of the differences between each independent claim representing each group as following. These differences forces examiner to branch from search strategy to another. For example in group I, applicant invention is based on uplink control channel multiplex configuration, and in group II applicant invention is based on frequency pattern or the modulation format, and so on.
Group I
1. (Original) A method of wireless communication, comprising: 
obtaining, by a first wireless communication device, an uplink control channel multiplex configuration; 
communicating, by the first wireless communication device with a second wireless communication device, a grant indicating a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band, the plurality of resource blocks scheduled for multiple wireless communication devices based on the uplink control channel multiplex configuration; and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal in one or more of the plurality of resource blocks based on the uplink control channel multiplex configuration.
Group II
23. (Original) A method of wireless communication, comprising: 7U.S. Application No. 16/927,883Docket No. 49606.635US01 (193841) 
 communicating, by a first wireless communication device with a second wireless communication device, a grant indicating a resource allocation in a shared radio frequency band and a modulation format, the resource allocation including a frequency pattern; 
communicating, by the first wireless communication device with the second wireless communication device, 
a reference signal configuration that is based on at least one of the frequency pattern or the modulation format; and 
communicating, by the first wireless communication device with the second wireless communication device, an uplink channel signal including at least one of uplink data or uplink control information and a reference signal using the resource allocation, the at least one of the uplink data or the uplink control information communicated based on the modulation format, and the reference signal communicated based on the reference signal configuration.
Group III
28. (Original) A method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, an allocation indicating a first frequency interlace of a set of frequency interlaces and a second frequency interlace of the set of frequency interlaces, wherein the second frequency interlace is offset from the first frequency interlace based on a set of one or more offsets; and 
communicating, by the first wireless communication device with the second wireless communication device, an uplink control channel signal using the first frequency interlace and the second frequency interlace.
Group IV
38. (Original) A method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, an uplink control channel multiplex configuration indicating a first cyclic shift value; and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal including a first reference signal using one or more frequency interlaces, the first reference signal being based on the first cyclic shift value.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it recite the limitation “…wherein the plurality of resource blocks corresponds to one frequency interlace, and wherein M is 1, 2, or 4”. It is not clear what the variable M is.
Claim 5 recites the limitation “…wherein the plurality of resource blocks corresponds to one frequency interlace, and wherein M is 1, 2, or 4”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “…applying the DFT to the …”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-22, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Gaal et al. (US 2016/0095120 A1).

For claim 1 Lien teaches a method of wireless communication (see abstract “generate an uplink multiplexing transmission configuration message based on a radio resource utilization efficiency”, Fig. 1 “wireless environment” Fig. 2A “base station (first wireless communication device) obtains and transmits message 102”), comprising: 
obtaining, by a first wireless communication device, an uplink control channel multiplex configuration (see Fig. 2A “base station (first wireless communication device) obtains and transmits message 102”); 
communicating, by the first wireless communication device with a second wireless communication device, a grant indicating a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band, the plurality of resource blocks scheduled for multiple wireless communication devices based on the uplink control channel multiplex configuration (see Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102” and paragraph 43 “applying uplink grant”, paragraph 33 “uplink multiplexing configuration configures a plurality of resource blocks”); and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal in one or more of the plurality of resource blocks based on the uplink control channel multiplex configuration (see Fig. 2A “base station (first wireless communication device) obtains and transmits message 102”).
Lien does not exclusively teach a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band.
However, Gaal teaches transmitted blocks may be uniformly or no-uniformly spaced in the unlicensed radio frequency spectrum band, wherein a frequency interlace may include more or fewer transmitted resources blocks (see Gaal: paragraphs 159, 165, 172, 179, 187, 196, 209, 218, 246, 265, 282, 313, 318, 332, 347, 354, 367, and 382).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Gaal in wireless communication in order to configure the resource blocks in a frequency interlace in unlicensed radio frequency spectrum (see Gaal: paragraphs 159, 165, 172, 179, 187, 196, 209, 218, 246, 265, 282, 313, 318, 332, 347, 354, 367, and 382).

For claim 16 Lien in view of Gaal teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal in a portion of the plurality of resource blocks (see Gaal: paragraph 18 “DM-RS is within at least in portion of resource”).

          For claim 17 Lien in view of Gaal teaches the method wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal sequence including a length based on a number of tones in a first resource block of the plurality of resource blocks or a number of tones in the plurality of resource blocks (see Gaal: paragraph 18 “number of frequency interlaces of the unlicensed radio frequency spectrum” and paragraph 64 “tones selected in the middle of resource block”).
          For claim 18 Lien in view of Gaal teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, the first uplink control channel signal in a portion of the plurality of resource blocks based on an uplink control information data size (see Gaal: paragraph 168 CUBS having variable length”).

          For claim 19 Lien in view of Gaal teaches the method, wherein: 
the first wireless communication device is a user equipment (UE) and the second wireless communication device is a base station (BS), the communicating the grant includes (see Lien: Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102” and paragraph 43 “applying uplink grant”): 
receiving, by the UE from the BS, the grant including the uplink control channel multiplex configuration (see Lien: paragraph 43 “uplink multiplexing transmission parameters”); and 
the communicating the first uplink control channel signal includes: transmitting, by the UE to the BS, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Lien: paragraph 43 “uplink transmission parameters”).

          For claim 20 Lien in view of Gaal teaches the method wherein: 
the first wireless communication device is a base station (BS) and the second wireless communication device is a user equipment (UE), the communicating the grant(see Lien: Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102” and paragraph 43 “applying uplink grant”) includes: 
transmitting, by the BS to the UE, the grant including the uplink control channel multiplex configuration (see Lien: paragraph 43 “uplink multiplexing transmission parameters”); and 
the communicating the first uplink control channel signal (see Lien: paragraph 43 “uplink transmission parameters”) includes: 
receiving, by the BS from the UE, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Lien: paragraph 43 “receiving uplink transmission parameters”).

          For claim 21 Lien in view of Gaal teaches the method, further comprising: 
receiving, by the BS from another UE, a second uplink control channel signal in the plurality of resource blocks concurrent with the first uplink control channel signal, the plurality of resource blocks corresponding to one frequency interlace (see Lien: paragraph 29 “uplink transmission control message”, paragraph 33 spread uplink data signal onto plurality of resource blocks” and Gaal: paragraph 159 “frequency interlaces” ).

          For claim 22 Lien in view of Gaal teaches the method, wherein the receiving the second uplink control channel signal includes: 
receiving, by the first wireless communication device from the another UE, the second uplink control channel signal in a portion of the plurality of resource blocks (see Lien: paragraph 29 “uplink transmission control message” and paragraph 33 spread uplink data signal onto plurality of resource blocks”).

For claim 43 Lien in view of Gaal teaches an apparatus comprising: 
a processor configured to obtain an uplink control channel multiplex configuration (see Fig. 2A and as discussed in claim 1); and 
a transceiver (see Fig. 2A) configured to: 
communicate, with a second wireless communication device, a grant indicating a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band, the plurality of resource blocks scheduled for 
multiple wireless communication devices based on the uplink control channel multiplex configuration ( as discussed in claim 1); and 
communicate, with the second wireless communication device, a first uplink control channel signal in one or more of the plurality of resource blocks based on the uplink control channel multiplex configuration (as discussed in claim 1).

          For claim 50 Lien in view of Gaal teaches the apparatus, wherein: 
the apparatus is a base station (BS) and the second wireless communication device is a user equipment (UE) (see Fig. 2A and as discussed in claims 1 and 43); 
the transceiver configured to communicate the grant is configured to: transmit, to the UE, the grant including the uplink control channel multiplex configuration (see Fig. 2A and as discussed in claims 1 and 43); 
the transceiver configured to communicate the first uplink control channel signal is configured to: receive, from the UE, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Fig. 2A and as discussed in claims 1 and 43); and 
the transceiver is further configured to: receive, from another UE, a second uplink control channel signal in the plurality of resource blocks concurrent with the first uplink control channel signal, the plurality of resource blocks corresponding to one frequency interlace (see Fig. 2A and as discussed in claims 1 and 43).
8.	Claims 2-3, 5-14,  and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Gaal et al. (US 2016/0095120 A1) further in view of Matsumura et al. (US 2020/0389204 A1).

          For claim 2 Lien in view of Gaal teaches the method, wherein the communicating the first uplink control channel signal includes: 
	communicating, by the first wireless communication device with the second wireless communication device, physical uplink control channel (PUCCH) format 2 data and a reference signal using a subset of tones in each resource block of the plurality of resource blocks based on the uplink control channel multiplex configuration, wherein the subset of tones in each resource block of the plurality of resource blocks includes contiguous tones or are spaced apart from each other by at least one other tone in the resource block (see Lien: Fig. 2A “device 1 and device communicate with each other (uplink/downlink)”, paragraphs 32-33 “a plurality of radio resources (resource blocks) ”  used for received signals”, paragraph 36 “resource selection”, Gaal: paragraph 18 PUCCH and reference signal communication between devices”, Fig. 28 and paragraphs 62-64 “selecting a plurality of tones included in a transmission, a set of 10 tones, and selecting the plurality of tones may include a tone in a middle of a resource block, wherein configuration includes PUCCH”, and paragraph 131 “enhanced PUCCH (ePUCCH)”).
	Lien in view of Gaal does not exclusively teach PUCCH Format number 2.
	However, Matsumura teaches PUCCH format 0, 1, 2, 3, and 4 in tabulated form (see Matsumura: Fig. 2).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Matsumura in the combined PUCCH configuration of Gaal and Lien in order to use select a PUCCH configuration based on the PUCCH format (see Matsumura: Fig. 2).

          For claims 3 and 44 Lien in view of Gaal further in view of  Matsumura teaches the method, wherein: 
the uplink control channel multiplex configuration includes a pre-discrete Fourier transform (pre-DFT) frequency spreading code (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code (OCC or frequency spreading code)”); and 
the communicating the first uplink control channel signal (as discussed in claim 1-2) includes: 
communicating, by the first wireless communication device with the second wireless communication device, physical uplink control channel (PUCCH) format 3 data based on the pre-DFT frequency spreading code and a discrete Fourier transform (DFT) (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code) and when to apply PUCCH format 3 and when to apply PUCCH format 4-design choice”).

          For claim 5 Lien in view of Gaal further in view of  Matsumura teaches the method, wherein the plurality of resource blocks corresponds to one frequency interlace, and wherein M is 1, 2, or 4 (see Gaal: paragraph 159 “interlacing resource blocks”).

          For claims 6 and 46 Lien in view of Gaal further in view of  Matsumura teaches the method, further comprising: 
applying, by the first wireless communication device, the pre-DFT frequency spreading code to the PUCCH format 3 data to generate a frequency spread signal (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code)”); and 
applying the DFT to the frequency spread signal (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code)”).

          For claim 7 Lien in view of Gaal further in view of  Matsumura teaches the method, wherein the communicating the first uplink control channel signal includes: communicating, by the first wireless communication device with the second wireless communication device, a reference signal using a subset of tones in each resource block of the plurality of resource blocks based on the uplink control channel multiplex configuration (see Gaal: paragraph 64 “selecting tones for resource blocks”).
          For claims 8 and 47 Lien in view of Gaal further in view of  Matsumura teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal based on a first cyclic-shift value (see Gaal: paragraph 155 “signals based on cyclic shift”).

          For claims 9 and 48 Lien in view of Gaal further in view of  Matsumura teaches the method, wherein the uplink control channel multiplex configuration further includes the first cyclic-shift value (see Gaal: paragraph 155 “signals based on cyclic shift”).

9.	Claims 10 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Gaal et al. (US 2016/0095120 A1) further in view of Kim et al. (US 9,065,649 B2).

          For claims 10 and 49 Lien in view of Gaal teaches the method, wherein: 
the uplink control channel multiplex configuration further includes a cyclic-shift index (see Gaal: paragraph 155 “ePUCCH cyclic shifts”); and the method further comprises: 
Lien in view of Gaal does not exclusively teach determining, by the first wireless communication device, the first cyclic-shift value based on the cyclic-shift index and a length of the reference signal.
However, Kim teaches generating a length-12 base sequence for the reference signal, determining a cyclic shift index selected from a cyclic shift index set {0, 3, 6, 8, 10]} (see Kim: column 2 lines 18-22).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of clamed invention to use the teachings Kim in the combined PUCCH design of Gaal and Lien in order to transmit a uplink reference signal to demodulate uplink control information (see Kim: column 2 lines 8-25).

Allowable Subject Matter
10.	Claims 4, 11-15, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415